Citation Nr: 1223729	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-11 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial rating higher than 10 percent for coronary artery disease.

4.  Entitlement to an initial rating higher than 20 percent for right lower extremity arteriosclerosis.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2003 to February 2005.  The Veteran was also in the National Guard for almost seventeen years.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2008 and in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claims of service connection for hypertension and for hemorrhoids, the Veteran has identified additional military records that need to be requested under the duty assist. 

On the claims for increase, the Veteran has identified additional VA records, pertaining to ongoing treatment at the San Juan VA Medical Center that need to be requested under the duty assist.  









Accordingly, the appeal is REMANDED for the following action:

1.  Request from the proper custodian the service personnel and treatment records from the Puerto Rico Army National Guard from 1987 to 2008, including dates for active duty for training and for inactive duty training and copies of any orders for active duty for training.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain records from the San Juan VA Medical Center since July 2008. 

3.  On the claim of service connection for hypertension, afford the Veteran a VA examination to determine:

a).  Whether the Veteran has hypertension, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that hypertension is caused by or aggravated by service-connected coronary artery disease. 

On the question of causation, the VA examiner is asked to address whether hypertension is a manifestation of coronary artery disease or the development of a new and separate condition. 



On the question of aggravation, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of hypertension beyond its natural clinical course due to the service-connected coronary artery disease as contrasted to temporary or intermittent flare-ups of symptoms. 

The Veteran's file must be made available to the examiner for review. 

4.  Afford the Veteran a VA examination to determine the current level of impairment due to coronary artery disease and to right lower extremity arteriosclerosis. 

The evaluation of coronary artery disease should include METs testing by exercise or an estimate of METs if for medical reasons testing by exercise cannot be done.  The VA examiner is asked to describe, if any, cardiac hypertrophy or dilatation or left ventricular dysfunction with ejection fraction.

The evaluation of right lower extremity arteriosclerosis should include findings, if any, of persistent edema and stasis pigmentation or persistent ulceration. 

The Veteran's file must be made available to the examiner for review. 





5.  After the above development is completed, adjudicate the claim of service connection for hypertension, including secondary service connection, and, if additional evidence is received, adjudicate the claim of service connection for hemorrhoids.  Also adjudicate the claims for increase for coronary artery disease and for right lower extremity arteriosclerosis.  

If any benefit sought on appeal is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

